Citation Nr: 1102953	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-42 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant) served on active duty from June 1943 to 
May 1946, and from March 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied service connection for 
posttraumatic stress disorder (PTSD), a back disorder, and a 
bladder disorder.  In a November 2009 substantive appeal to the 
Board, the Veteran limited his appeal to the issue of service 
connection for PTSD.  Therefore, service connection for a back 
disorder and a bladder disorder are not in appellate status, and 
are not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010).

During the pendency of this appeal, the Board notes that the 
Veteran was found incompetent for VA purposes, that is, to handle 
disbursement of funds, in September 2008.  The Veteran's daughter 
was appointed the Veteran's payee.  From the evidence of record, 
the Veteran apparently is still pursuing this matter in his own 
capacity with the aid of his payee.

The Veteran did not request a hearing before the Board.

The Board initially reviewed the Veteran's claim in October 2010.  
At that time, the Board noted that the Veteran originally applied 
for service connection for posttraumatic stress disorder (PTSD); 
however, as the evidence indicated that he had been diagnosed 
with a depressive disorder, and the Veteran claimed to have 
experienced psychiatric symptomatology since service, the Board 
reclassified the claim as one of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

After reviewing the claim, in October 2010, the Board remanded 
the issue currently on appeal to the Appeals Management Center 
(AMC) for further development.  The record indicates that the AMC 
attempted to comply with the Board's remand requests, most 
importantly the provision of a VA psychiatric examination to 
determine whether the Veteran had any psychiatric disorder 
related to service, to include PTSD.  The record indicates that 
the Veteran failed to report for a VA psychiatric examination, 
scheduled for November 18, 2010; however, the recent treatment 
records, to include a January 2010 VA treatment record, indicate 
that the Veteran currently is living in a nursing facility.  In 
the most recent VA treatment record, dated July 2010, the 
Veteran's payee informed VA that he would no longer be attending 
appointments with VA.  As the AMC scheduled the Veteran for a VA 
psychiatric examination and the Veteran failed to appear as 
expected, considering the notation in the July 2010 treatment 
record, the Board finds that the AMC reasonably complied with the 
October 2010 remand request; therefore, we will proceed to render 
a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting the Board's duty to insure the RO's compliance 
with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.
      
2.  The Veteran experienced sniper fire while climbing a utility 
pole during service, causing him to fear hostile military or 
terrorist activity, consistent with the difficulties encountered 
by service members with his military occupational specialty 
during service in World War II.  

3.  A VA psychiatrist and a private psychiatrist diagnosed the 
Veteran as having PTSD as a result, in part, of the in-service 
stressor of sniper fire.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
a psychiatric disorder, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see 
also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a 
veteran's "fear of hostile military or terrorist activity" and a 
VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
a veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others . . . and a veteran's response 
to the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror."  75 Fed. 
Reg. at 39,852.

If the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, and the stressor is 
not related to "fear of hostile military or terrorist activity," 
then the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, 
whether a stressor was of sufficient gravity to cause or support 
a diagnosis of posttraumatic stress disorder is a question of 
fact for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact for 
adjudicators.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim. It is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Psychiatric Disorder

The Veteran essentially contends that he developed PTSD as a 
result of his experiences in service during World War II.  He has 
reported he was subjected to sniper fire during World War II 
while stringing telephone lines as part of his service duties.

Having considered all the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for a psychiatric disorder, specifically 
PTSD.    

First, the Board notes that the Veteran is not a combat Veteran.  
Service personnel records indicate that the Veteran's military 
occupational specialty (MOS) was that of a telephone lineman.  
The Veteran's service separation qualification record indicates 
that, during service, the Veteran served in the Asian-Pacific 
Theater of Operations.  During that time, he strung wire and made 
necessary splices on telephone poles.  The Veteran does not have 
any combat decorations and, in fact, does not claim to have 
engaged in combat with the enemy.  For these reasons, the Veteran 
cannot be considered a combat Veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  

However, the Board finds that the Veteran experienced an event in 
service during World War II which caused a "fear of hostile 
military or terrorist activity."  75 Fed. Reg. at 39,852.  As 
noted above, the Veteran states that he was shot by a sniper 
while sitting atop a telephone while working in his capacity as a 
telephone and telegraph lineman on Okinawa in 1945.  In an August 
2007 private treatment record, the Veteran reported experiencing 
only a superficial wound during this incident as he was wearing a 
helmet at the time.  The Veteran reported that the force of the 
shot knocked the Veteran off the telephone pole, to a rice paddy 
below; that at the time of the attack he suffered intense fear 
that the enemy would find him and kill him; that he lay 
motionless for an hour after the incident to prevent detection 
from the enemy; and that after an hour he went to a first aid 
station, then returned to the front line.  

The Board notes that the Veteran's service treatment records are 
missing from the claims file and, despite the best attempts of 
the RO, cannot be located; therefore, the service treatment 
records can neither corroborate nor discount the Veteran's 
stressor incident.  However, considering the Veteran's MOS as a 
telephone lineman and the duties noted on his separation 
qualification record, the Board finds that the Veteran's claimed 
stressor is consistent with the difficulties encountered by 
service members with his military occupational specialty while 
performing their duties during service in World War II.  

Finally, the Board notes that the Veteran has been diagnosed with 
PTSD due, in part, to the above-noted stressor by both a VA and 
private psychiatric examiner.  Specifically, in an August 2007 VA 
treatment record, the Veteran told a VA examiner that he was shot 
off a communication pole while placing a line during service in 
the Pacific Theater.  After an interview and a mental status 
examination, the examiner diagnosed PTSD.

In an August 2008 private treatment record, the Veteran recalled 
being shot off the telephone pole during service.  The private 
examiner noted the fear that this caused the Veteran at the time.  
The examiner diagnosed PTSD due to the Veteran's war experiences.  
Considering this evidence, the Board finds that the Veteran has 
been diagnosed with PTSD due to a stressor which caused fear of 
hostile enemy activity.  

The Board notes that there is some confusion as to whether the 
Veteran has a current PTSD diagnosis.  Specifically, in an 
October 2007 VA treatment record, the VA examiner who wrote the 
August 2007 VA treatment record, diagnosing PTSD, stated that a 
current PTSD screen was negative; however, in reviewing the 
October 2007 VA treatment record, the Board notes that, in this 
record, the Veteran denied having experienced PTSD symptomatology 
during the past month.  As the Veteran was diagnosed with PTSD 
during the pendency of this claim based on a known stressor, the 
Board finds that the subsequent absence of PTSD symptomatology is 
not a bar to a granting of service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the 
requirement that there be a current disability is satisfied when 
the disability is shown at the time of the claim or during the 
pendency of the claim).

Considering the diagnoses of PTSD based on the Veteran's claimed 
stressor, and resolving reasonable doubt in the Veteran's favor, 
the Board finds that service connection for a psychiatric 
disorder, specifically PTSD, is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, specifically PTSD, 
is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


